Citation Nr: 0818543	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-17 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $28,737.51, including the 
preliminary issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
March 1967.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
pension in the amount of $28,737.51, representing the amount 
he received in pension benefits for the period between 
November 27, 2001 and June 15, 2003, based on his failure to 
report a felony incarceration during that time period.

2.  This overpayment was created because the veteran was 
receiving benefits to which he was not entitled.

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of this debt.  

4.  However, recovery of the overpayment by VA would not be 
against equity and good conscience.  




CONCLUSIONS OF LAW

1.  There is a valid debt in the amount of $28,737.51 
resulting from an overpayment of pension benefits.  38 
U.S.C.A. §§ 1505(a), 5112, 5302 (West 2002); 
38 C.F.R. §§ 1.956(a), 1.962, 3.500, 3.666 (2007).

2.  The criteria are not met to waive repayment of this debt.  
38 U.S.C.A. §§ 1505(a), 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.666 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007).  
In fact, the U. S. Court of Appeals for Veterans Claims 
(Court) recently confirmed that the Barger directives 
regarding the lack of application of the VCAA to waiver of 
debt claims includes the specific pension issue here.  Reyes 
v. Nicholson, 21 Vet. App. 370, 379-380 (2007).  

Although the VCAA does not apply, the Board sees that the RO 
nonetheless notified the veteran of the relevant statutes and 
regulations in its May 2005 statement of the case (SOC).  In 
the June 2003 Debt Management Center (DMC) letter to the 
veteran, he was notified of the amount of his debt and 
informed of his appellate rights - including his right to a 
hearing.  He also received information regarding the 
specifics of obtaining a waiver of recovery of this debt.  He 
has not identified any additional evidence that needs to be 
obtained.  He has provided written statements in support of 
his claim, as well as financial information.  So he has been 
appropriately notified of the governing statutes and 
regulations and given the opportunity to submit any 
additional evidence he might have to support his waiver 
request.  Accordingly, the Board will address the merits of 
his request.

Governing Statutes and Regulations

Pension is a benefit payable by VA to a veteran of a period 
of war who is permanently and totally disabled from 
nonservice-connected disability not the result of his or her 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 
38 C.F.R. § 3.3(a)(3) (2007).  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).  In this 
respect, an overpayment can arise if the veteran fails to 
notify the VA of his incarceration.

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2). 



Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  An indication of either 
"fraud, misrepresentation or bad faith" on the part of the 
veteran is found, a waiver is automatically precluded, and 
the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  
"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Although not undertaken with actual 
fraudulent intent, conduct by a claimant with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the Government is 
required for a showing of bad faith.  Id.

Also, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.  The standard "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
veteran and the Government.  38 C.F.R. § 1.965.    

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
balancing of faults (weighing fault of the debtor versus the 
fault of VA); (3) undue hardship (whether collection would 
deprive the debtor or family of basic necessities); (4) 
defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  



In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel has 
reinforced this obligation by holding that where the validity 
of a debt is challenged that issue must be developed before 
the issue of entitlement to waiver of the debt can be 
considered.  VAOGCPREC 6-98.

VA regulations also provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 2002); 38 
C.F.R. § 3.500(b)(1) (2007); Jordan v. Brown, 10 Vet. App. 
171 (1997).  Thus, a finding of administrative error requires 
not only error on the part of VA, but that the beneficiary is 
unaware that the payments are erroneous.

Pertinent Factual Background

The RO granted nonservice-connected pension benefits to the 
veteran in a January 2000 rating decision, retroactively 
effective back to November 1999.

In January 2000 and May 2001, a Disability Pension Award 
Attachment (VA Form 21-8768) was sent to the veteran 
notifying him that pension benefits would be reduced upon 
incarceration for conviction of a felony or misdemeanor for 
any part of the period beginning 61 days after his 
imprisonment begins.



In March 2002 the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR, VA Form 21-0517), which 
did not mention his incarceration.  

In August 2002, a VA Prisoner Computer Match document 
revealed the veteran was incarcerated for conviction of a 
felony.  He had been incarcerated since September 27, 2001.

In a December 2002 proposal letter, VA advised the veteran 
that any pension benefits would be withheld effective the 
61st day of his incarceration, i.e., as of November 26, 2001 
(subsequently corrected to November 27, 2001).  The letter 
also indicated that if he agreed with the proposal and wanted 
VA to take immediate action to reduce his benefits, to advise 
VA of this.  He did not respond to that notice. 

In June 2003, the veteran advised that his incarceration 
would end on June 15, 2003.  

In June 2003, VA's DMC sent a notice to the veteran of an 
overpayment of pension benefits in the amount of $28,737.51, 
with withholding to begin in September 2003.

In August 2003, the veteran requested a waiver of this 
overpayment.  He also submitted an accompanying Financial 
Status Report (FSR, VA Form 20-5655).

In September 2004, the Committee denied the veteran's waiver 
request.  The Committee confirmed the denial in the May 2005 
statement of the case (SOC).  The veteran subsequently 
perfected the appeal, and the RO has since continued to deny 
his waiver request in January and April 2006 supplemental 
SOCs (SSOCs).



Analysis - Validity of the Debt

The veteran contends he is not obligated for the debt in 
question because VA continued to send him pension benefits 
while he was incarcerated and failed to inform him he was not 
entitled to these benefits during his imprisonment.  However, 
a review of the record reveals that, after he was awarded 
pension benefits, he was advised in January 2000 and again in 
May 2001 - by way of 
VA Forms 21-8768 (Disability Pension Award Attachments) that 
pension benefits would be reduced upon incarceration for 
conviction of a felony or misdemeanor for any part of the 
period beginning 61 days after commencement of his 
imprisonment.  Thus, he cannot rightly claim that he did not 
have notice that adjustment to his pension benefits would be 
necessary if he was incarcerated because there was explicit 
indication of this in the forms mentioned.  

In addition, in a December 2002 letter addressed to him in 
prison, VA yet again advised the veteran that any pension 
benefits would be withheld effective the 61st day of his 
incarceration, November 26, 2001 (subsequently corrected to 
November 27, 2001).  The letter also indicated that if he 
agreed with the proposal, and wanted VA to take immediate 
action to reduce his benefits, to advise VA of this.  
Significantly, though, he did not respond to this notice, 
despite being sent adequate written notification.  As the 
Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)), "[p]rinciples of administrative 
regularity dictate a presumption that Government officials 
'have properly fulfilled their official duties.'"  In order 
to challenge the validity of a debt based on sole 
administrative error, neither the veteran's actions nor 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b) (West 2002); 38 
C.F.R. § 3.500(b)(1) (2007).  This is simply not the case 
here as the veteran should have had knowledge that while 
incarcerated his pension award would be reduced, and he 
should have requested reduction or termination of the award 
when given that option in December 2002.  Written 
notification is considered adequate even if he did not 
actually read the notification because that was his 
responsibility, not VA's.

So the Board concludes the overpayment in question is indeed 
a valid debt because the veteran received benefits (notably, 
pension) to which he was not entitled to by law while he was 
incarcerated.  He does not dispute that he received this 
additional money, and he also has never disputed the amount 
of indebtedness ($28,737.51).  Consequently, the validity and 
amount of indebtedness is not in question in this appeal.

Analysis - Waiver of Overpayment

The veteran is seeking waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $28,737.51.  He asserts waiver 
on several grounds.  He indicates that, due to financial 
hardship, he is unable to repay this debt.  See his July 2003 
request for waiver.  He adds that, while he was incarcerated 
he never received a letter from VA telling him he could not 
continue to receive pension benefits.  He therefore believes 
it is VA's fault for continuing to pay him during his 
incarceration.  See his April 2005 notice of disagreement 
(NOD).  Furthermore, he indicates that he even notified VA he 
was incarcerated, but that VA still continued to disperse his 
pension benefits.  See June 2005 substantive appeal (VA Form 
9).

It is initially worth noting that the veteran's August 2003 
waiver request was timely, as it was submitted within 180 
days of the June 2003 notice of indebtedness sent by VA's 
DMC.  See 38 C.F.R. § 1.962(b)(2).

The Board, like the Committee, does not find any indication 
of fraud, misrepresentation, or bad faith on the veteran's 
part that would preclude waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  His actions simply 
do not rise to this level.  There is no specific information 
that he overtly lied about his incarceration or misled VA 
regarding his incarceration.  If anything, there is only 
evidence of willful ignorance.  Accordingly, the evidence of 
record does not clearly show fraud, misrepresentation, or bad 
faith on his part in the creation of the overpayment.

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  And the Board finds 
that such recovery is not against equity and good conscience, 
and that VA is entitled to recover its overpayment in the 
full amount of $28,737.51.

Specifically, with respect to fault of the debtor, the 
veteran did not initially notify VA of his incarceration in 
September 2001.  Yet, he was previously advised in January 
2000 and again in May 2001 by way of VA Forms 21-8768 
(Disability Pension Award Attachments) that pension benefits 
would be reduced upon incarceration for conviction of a 
felony or misdemeanor for any part of the period beginning 61 
days after his imprisonment begins.  In fact, VA was not 
notified of his incarceration until August 2002, and even 
then by way of a computer printout matching service, not by 
the veteran personally.  He alleges that he advised VA of his 
incarceration, but he has not submitted any proof to verify 
this assertion.  A December 2002 letter sent to him informed 
him of VA's proposal to reduce his pension benefits due to 
his incarceration.  That letter also stated that if he agreed 
with the proposal, and wanted VA to take immediate action to 
reduce his benefits (to mitigate the continued accrual of 
greater and greater debt), he needed to advise VA of this.  
But, unfortunately, he did not respond to this notice, 
despite being sent adequate written notification.  He never 
requested that the overpayments be reduced or terminated to 
lessen the accruing debt.  It was his actions, or rather, 
inaction, which caused the overpayment.  Consequently, he is 
at fault for the creation of the overpayment, as it was his 
duty to timely inform VA of his incarceration from September 
2001 through June 2003.

With respect to balancing of faults, when VA became aware in 
August 2002 that the veteran had been incarcerated since 
September 2001, there was reasonably prompt action by VA to 
reduce his benefits when it sent a proposal letter to do so 
in December 2002.  As such, VA's fault is minimal in this 
case, especially in comparison to the veteran's.



With respect to undue hardship, according to his July 2003 
FSR, the veteran's net expenses slightly exceed his net 
income.  However, he also has $6,000 in assets (back pay from 
the Social Security Administration (SSA)).  Further, the most 
recent income and expense figures noted in the September 2004 
Committee decision shows that, in addition to $833.00 per 
month of SSA income, he is also receiving $542.00 of VA 
pension income.  Therefore, his net income of $1,375.00 now 
slightly exceeds his net expenses of $1,150.00.  
Consequently, these numbers show he has a small monthly 
surplus.  There is no indication he is currently employed.  
But there is also no evidence of bankruptcy, either pending 
or a final determination, or inability to pay his creditors.  
So in view of the small monthly surplus, it is not shown that 
financial hardship to him would result upon recovery of the 
overpayment.  He has sufficient income to enable repayment of 
the debt to VA without resulting in deprivation of basic 
necessities.

With respect to defeating the purpose of VA benefits, the 
purpose of VA disability pension is to provide an income 
supplement to disabled veterans and their spouses with 
limited financial resources.  And since the veteran 
erroneously received quite a relatively large sum of money, 
$28,737.51, during his incarceration, recovering these 
benefits to which he was not entitled by law does not defeat 
the purpose of the benefits because the applicable statutes 
and regulations make it very clear that incarceration - 
particularly for a felony conviction, changes the 
circumstances of the award.  In addition, as the overpayment 
of pension benefits is a valid debt to the government, there 
is no reason the veteran should not accord the government the 
same consideration that he accords his private creditors.  

With respect to unjust enrichment, it is not equitable for 
the veteran to retain benefits that have been erroneously 
provided.  To waive recovery and allow him to retain these 
benefits would result in an unfair gain to him.  His 
conviction of a felony rightly precludes his entitlement to 
VA pension benefits while incarcerated.  In addition, 
according to an April 2006 VA monthly benefit letter, he is 
still receiving the correct portion of VA pension benefits to 
which he is entitled, albeit offset by the previous recovery 
of the overpayment.

Finally, the Board finds no indication or allegation that the 
veteran relied on his VA pension benefits to his detriment, 
that is, with consequent relinquishment of a valuable right 
or incurrence of a legal obligation.  The record also reveals 
no other factors that would make recovery of the overpayment 
inequitable.

In conclusion, the Board finds that recovery of the 
overpayment of VA pension would not be against equity and 
good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
Therefore, waiver of recovery of the overpayment in the 
amount of $28,737.51 is denied.  


ORDER

The overpayment in question is a valid debt.

The request for waiver of recovery of overpayment of pension 
benefits in the original calculated amount of $28,737.51 is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


